DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Okamoto (Reg. No. 40,110), on 03/09/2021.  The following claims have been amended as follow:

1. (currently amended) A computer-implemented method for ascertaining which web page among a plurality of target web pages is similar to a suspect web page, comprising: providing a plurality of sets of scoring rules, wherein each target web page of the plurality of target web pages has one set of said plurality of sets of scoring rules associated therewith; extracting a set of web page components from said suspect web page;
comparing said suspect web page against each of said plurality of target web pages for each target web page of the plurality of target web pages;  suspect web page as being similar to said target web page, otherwise designating said suspect web page as being dissimilar to said target web page; and
when multiple target web pages of said plurality of target web pages are deemed similar to said suspect web page, revising iteratively the scoring rules for the multiple target web pages to avoid said multiple target web pages being deemed similar; and when said designation of said suspect web page as being dissimilar to the target web page is erroneous, revising the set of scoring rules associated with the target web page to avoid said erroneous designation.

8. (currently amended) The method of claim 1 wherein said comparing is performed until a target web page of the plurality of target web pages is identified as a web page that is similar to the suspect web page with the composite similarity score exceeds or equal to a certain similarity threshold is found.

10. (currently amended) A computer-implemented method for designating a suspect web page similar or dissimilar with respect to a reference web page, comprising: generating a set of scoring rules associated with said reference web page by using software to scan through code implementing the reference web page; extracting a set of web page components from said suspect web page; computing, using the set of scoring rules associated with said reference web page, a composite similarity score for said set of web page components, said composite similarity score being computed from scores assigned to individual ones of said set of web page components, wherein a web page component of said set of web page components is assigned a first score if said web page component also exists in said reference web page, said web page component of said set of web page components is assigned a second score different from said first score assigned to said web page component if said web page suspect web page as being similar to said reference web pages, otherwise designating said suspect web page as being dissimilar to said reference web page; receiving an indication that said designation of said suspect web page as being similar or dissimilar to the reference web page is erroneous; and revising the set of scoring rules associated with the reference web page to avoid said erroneous designation.

17. (currently amended) An article of manufacture comprising a computer storage medium for storing thereon computer readable code for ascertaining which web page among a plurality of target web pages is similar to a suspect web page, comprising: computer readable code for providing a plurality of sets of scoring rules, wherein each target web page of the plurality of target web pages has one set of said plurality of sets of scoring rules associated therewith; computer readable code for extracting a set of web page components from said suspect web page; computer readable code for comparing said suspect web page against each of said plurality of target web pages each target web page of the plurality of target web pages; in the set of scoring rules, designating said suspect web page as being similar to said target web page, otherwise designating said suspect web page as being dissimilar to said target web page; and computer readable code for revising, upon receiving an indication that said designation of said suspect web page as being similar or dissimilar to said target web page is erroneous, the set of scoring rules associated with said target web page to avoid said erroneous designation.

23. (canceled)

Allowable Subject Matter
Claims 1-4, 6-8, 10-13 and 15-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The prior arts found do not teach the limitation “....when multiple target web pages of said plurality of target web pages are deemed similar to said suspect web page, revising iteratively the scoring rules for the multiple target web pages to avoid said multiple target web pages being deemed similar; and when said designation of said suspect web page as being dissimilar to the target web page is erroneous, revising the set of scoring rules associated with the target web page to avoid said erroneous designation” for claim 1, and the limitation “...receiving an indication that said designation of said suspect web page as being similar or dissimilar to the reference web page is erroneous; and revising the set of scoring rules associated with the reference web page to avoid said erroneous designation” for claim 10, in combination with all other claim limitations.  Claim 17 also recites similar limitation as in claim 10, and is allowed for the same reason.  In terms of closest prior art found, Alagna et al. (US PGPub. No. 2004/0123157) is the closest prior art found that teaches analyzing the web page's layout by comparing a potential spoof web page's layout to one or more layouts of one or more web pages that are known targets of web 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shen Shiau/
Primary Examiner, Art Unit 2174